DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Regarding claim 6, there is no reference to image characteristics in the instant Specification of US Pub. ‘167.
Regarding claims 8 and 17, there is no disclosure in the instant Specification or US Pub. ‘167 of the additional layer having the same thickness as the polymer or vinyl film layer.
The remaining claims are rejected for depending on claims 2, 6 or 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 6, and 15, it is not clear how the gaps are to be aligned with the first colored region or second colored region and if this means that the gaps will not be between regions but instead can only overlap a colored portion so that the gaps must always contain color. 
Further regarding claim 6, it is not clear how image characteristic is defined. There is no definition provided in the instant Specification or the original claims.
Regarding claims 8 and 17, given the additional layer is non-planar, it is not clear how the thickness of the layer is measured, e.g. average thickness or thickness of the lowest to highest point. 
The remaining claims are rejected for depending on claims 2, 6, or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9, 11-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarborough et al. (WO 02/076721 A1) in view of Charley et al. (US 6,030,002).
Scarborough discloses a printed article comprising a substrate, graphic design layer (ink layer), a textured pattern (discontinuous textured layer), and glossy layer (additional layer) (abstract and page 8, line 19 to page 10, line 20). The thickness, 
Scarborough does not specifically disclose the image being viewable by back-lighting including a first and second colored region where the spacing aligns with one of the colored regions. However, Scarborough discloses all the layers as transparent even with the presence of a reflective layer (see page 5, lines 18-20 where the substrate is disclosed as a transparent material, e.g. plastic, acrylic, or glass, page 6, lines 3-4 where the reflective layer is disclosed as clear, transparent or translucent, page 6, lines 19-20 where the textured pattern is formed of transparent ink, and page 7, line 14 where the glossy layer is transparent). Thus, the combination of transparent and translucent layers would be expected to result in an article that is able to be back-lit to view an image. 
Regarding the colored regions, Scarborough discloses the image applied as a four-color offset printing process where multiple ink layers may be applied for a desired design (page 6, lines 10-13). Further, the textured pattern is dependent on the desired visual effect (page 6, lines 21-23). The exact placement and number of colors and gaps of the textured pattern is considered an aesthetic design choice which determines the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. The pattern described in the instant claims is considered an aesthetic design change related to ornamentation only and does not structurally differentiate the product over the product in the cited prior art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the image in Scarborough could contain two color regions and the gaps in the textured pattern could align with one of the color regions as a desired final design. 
Scarborough does not specifically disclose the printed article on a packaging layer which attaches to the layer without the use of adhesive where the article and packaging layer are rolled. Specifically regarding claim 6, Scarborough does not disclose the substrate being a vinyl film. Scarborough does disclose the article used as a decal (page 1, line 8).
Charley discloses a multi-color border cling decal suitable for application to a smooth surface comprising a long strip of translucent film wound into a coil or about a core where the translucent film is printed with an image and covered with a layer of varnish (abstract). The film is a clear or translucent cling vinyl film on a one sided poly coated semi bleached clay coated craft paper (attached packaging layer with no adhesive) (col. 2, lines 29-36). The boarder cling decal may be applied to any surface via static cling and adheres especially well to glass (col. 4, lines 6-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the substrate in Scarborough should be a printable vinyl film so that the .

Response to Arguments
Applicant’s arguments, see page 9, filed 9/27/2021, with respect to the 35 USC 102 rejection over Shibata have been fully considered and are persuasive.  The 35 USC 102 rejection over Shibata of claims 2, 4-7, 9, and 11 has been withdrawn. 
Applicant’s arguments, see page 8, filed 9/27/2021, with respect to the rejection(s) of claim(s) 2-9 and 11 under 35 USC 102 over Scarborough and 35 USC 103 over Scarborough in view of Meltzer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scarborough in view of Charley.
To the extant Applicant’s arguments still apply, Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that Scarborough teaches a glossy printed article in which incident light is reflected off the reflective layer back through the design layer to create a 3-D appearance where the image is viewable by front-lighting the article. Applicant argues even with the embodiment in Scarborough that does not include a reflective layer, the article must still reflect light to have a shiny or glossy image so that the substrate will be made shiny and the light will still be reflected. Applicant argues that a clear substrate would not be useable because it would not be shiny to reflect the image so would be unsatisfactory for its intended purpose.
Examiner respectfully disagrees. Scarborough does not disclose that the alternative embodiment without a reflective material must use a shiny substrate as argued by Applicant. Scarborough states that a substrate is used (page 9, line 1). Scarborough further discloses the substrate being a clear material (Scarborough, page 5, lines 18-20). Although Scarborough discloses that light will reflect off the substrate (page 10, lines 10-12), this effect does not mean that light cannot also pass through the substrate as argued by Applicant. A transparent or translucent article can have reflective properties where most but not all light may pass through the material and some but not most light reflects on the surface. This interpretation is support by Scarborough which specifically discloses that the reflective layer may be transparent or translucent (page 6, lines 3-4). Therefore, it would not be contrary to the teachings in Scarborough to have an article that both reflects light so that an image is viewable in front-lighting conditions and transmits light to have an image viewable in back-lighting conditions so using clear, transparent or translucent materials would not render the article in Scarborough inoperable for its intended purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,318,946 discloses simulated stained glass light transmissive mosaic panel with a plurality of unequally spaced irregularly shaped colored members positioned on the upper surface of a thin rigid light transmissive planar support sheet (abstract and Figs. 1 and 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783